Exhibit 10.3

EXECUTION VERSION

REGISTRATION RIGHTS AGREEMENT

This REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of March 11,
2020, is entered into by and among Sientra, Inc., a Delaware corporation (the
“Company”), and Deerfield Partners, L.P. (the “Closing Date Lender”).

WHEREAS:

A.   In connection with the Facility Agreement, of even date herewith (the
“Facility Agreement”), by and among the Company, the other Loan Parties (as
defined therein), the lenders party thereto from time to time (the “Lenders”),
and Deerfield Partners, L.P., as agent for itself and the Lenders (i) the
Company has agreed, upon the terms and subject to the conditions contained
therein, to execute and deliver Convertible Notes (as defined below) to the
Lenders in the amounts described in the Facility Agreement, each of which is
convertible into shares of the Company’s common stock (the “Common Stock”); and

B.   To induce the Lenders to execute and deliver the Facility Agreement, the
Company has agreed to provide certain registration rights under the Securities
Act of 1933, as amended, and the rules and regulations thereunder, or any
similar successor statute (collectively, the “Securities Act”), and applicable
state securities laws;

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound
hereby, the Company and the Closing Date Lender hereby agree as follows:

1. DEFINITIONS.

a. As used in this Agreement, the following terms shall have the following
meanings:

(i) “Additional Filing Deadline” means, with respect to any Registration
Statements that may be required pursuant to Section 2(a)(ii), (A) the first date
or time that such Registrable Securities may then be included in a Registration
Statement if such Registration Statement is required because the SEC shall have
notified the Company in writing that certain Registrable Securities were not
eligible for inclusion on a previously filed Registration Statement, or (B) if
such additional Registration Statement is required for a reason other than as
described in (A) above, the twentieth (20th) day following the date on which the
Company first knows, or reasonably should have known, that such additional
Registration Statement is required.

(ii) “Additional Registration Deadline” means, with respect to any additional
Registration Statement(s) required pursuant to Section 2(a)(ii), the thirtieth
(30th) day following (A) the first date or time that such Registrable Securities
may then be included in a Registration Statement if such Registration Statement
is required because the SEC shall have notified the Company in writing that
certain Registrable Securities were not eligible for inclusion on a previously
filed



--------------------------------------------------------------------------------

Registration Statement, or (B) if such additional Registration Statement is
required for a reason other than as described in (A) above, the fortieth (40th)
day following the date on which the Company first knows, or reasonably should
have known, that such additional Registration Statement(s) is required.

(iii) “Convertible Notes” means the Convertible Notes executed and delivered by
the Company to each of the Lenders pursuant to the Facility Agreement.

(iv) “Investor” means the Closing Date Lender and any transferee or assignee who
agrees to become bound by the provisions of this Agreement in accordance with
Section 10 hereof.

(v) “Exchange Act” means the Securities Exchange Act of 1934, as amended,
together with the rules and regulations promulgated thereunder, and any
successor statute.

(vi) “FINRA” means the Financial Industry Regulatory Authority (or successor
thereto).

(vii) “Filing Deadline,” for the Registration Statement required pursuant to
Section 2(a)(i), means the date that is thirty (30) calendar days following the
Issuance Date, and, for each Registration Statement required pursuant to
Section 2(a)(ii) means the Additional Filing Deadline.

(viii) “Issuance Date” means March 11, 2020.

(ix) “Person” means and includes any natural person, partnership, joint venture,
corporation, trust, limited liability company, limited company, joint stock
company, unincorporated organization, government entity or any political
subdivision or agency thereof, or any other entity.

(x) “Prospectus” means (i) any prospectus (preliminary or final) included in any
Registration Statement, as may be amended or supplemented by any prospectus
supplement with respect to the terms of the offering of any portion of the
Registrable Securities covered by such Registration Statement and by all other
amendments and supplements to such prospectus, including post-effective
amendments, and all material incorporated by reference in such prospectus, and
(ii) any “free writing prospectus” as defined in Rule 405 under the Securities
Act (or any successor rule thereto) relating to any offering of Registrable
Securities pursuant to a Registration Statement.

(xi) “Register,” “Registered,” and “Registration” refer to a registration
effected by preparing and filing a Registration Statement or Statements in
compliance with the Securities Act and pursuant to Rule 415 under the Securities
Act and the declaration or ordering of effectiveness of such Registration
Statement by the United States Securities and Exchange Commission (the “SEC”).

(xii) “Registrable Securities,” means (a) any shares of Common Stock (the
“Conversion Shares”) issued or issuable pursuant to the Convertible Notes
(without giving effect to any limitations on conversion set forth in the
Convertible Notes), (b) any additional shares of

 

-2-



--------------------------------------------------------------------------------

Common Stock issuable in connection with any anti-dilution provisions in the
Convertible Notes, (c) any other shares of Common Stock issuable pursuant to the
terms of the Convertible Notes, the Facility Agreement or this Agreement, and
(d) any securities issued or issuable upon any stock split, dividend,
distribution, recapitalization, reorganization, reclassification or similar
event with respect to any of the foregoing.

(xiii) “Registration Deadline” shall mean, for purposes of the Registration
Statement required pursuant to Section 2(a)(i), the earlier of (i) the date that
is seventy-five (75) days after the date that the applicable Registration
Statement is actually filed or (ii) the date that is seventy-five (75) days
after the applicable Filing Deadline and, with respect to any Registration
Statement required pursuant to Section 2(a)(ii), the Additional Registration
Deadline.

(xiv) “Registration Statement(s)” means any registration statement(s) of the
Company filed under the Securities Act that covers the resale of any of the
Registrable Securities pursuant to the provisions of this Agreement, all
amendments and supplements to such Registration Statement, including
post-effective amendments, and all exhibits to, and all material incorporated by
reference in, such Registration Statement.

(xv) “Rule 415” means Rule 415 under the Securities Act or any successor rule
providing for the offering of securities on a continuous basis.

2. REGISTRATION.

a. MANDATORY REGISTRATION. (i) Following the Issuance Date, the Company shall
prepare, and, on or prior to the applicable Filing Deadline, file with the SEC a
Registration Statement (the “Mandatory Registration Statement”) on Form S-3 (or,
if Form S-3 is not then available, on such form of Registration Statement as is
then available to effect a Registration of the Registrable Securities, subject
to the consent of the Investors, which consent shall not be unreasonably
withheld) covering the resale of the Registrable Securities, which Registration
Statement, to the extent allowable under the Securities Act and the rules and
regulations promulgated thereunder (including Rule 416), shall state that such
Registration Statement also covers such indeterminate number of additional
shares of Common Stock as may become issuable pursuant to the Convertible Notes
or the Conversion Shares to prevent dilution resulting from stock splits, stock
dividends, stock issuances or similar transactions. The number of shares of
Common Stock initially included in such Registration Statement shall be no less
than the aggregate number of Conversion Shares that are then issuable pursuant
to the Convertible Notes, without regard to any limitations on the Investors’
ability to convert the Convertible Notes. Each Registration Statement (and each
amendment or supplement thereto, and each request for acceleration of
effectiveness thereof) shall be provided to (and shall be subject to the
approval, which shall not be unreasonably withheld or delayed, of) the Investors
and their counsel prior to its filing or other submission.

(ii) If for any reason, despite the Company’s use of its reasonable best efforts
to include all of the Registrable Securities in the Registration Statement filed
pursuant to Section 2 (a)(i) above (and subject to Section 3(q) below), the SEC
does not permit all of the Registrable Securities to be included in, or for any
other reason any Registrable Securities are not then included

 

-3-



--------------------------------------------------------------------------------

in, such Registration Statement, then the Company shall prepare, and, as soon as
practicable but in no event later than the Additional Filing Deadline, file with
the SEC an additional Registration Statement covering the resale of all
Registrable Securities not already covered by an existing and effective
Registration Statement for an offering to be made on a continuous basis pursuant
to Rule 415.

b. PIGGY-BACK REGISTRATIONS. If at any time prior to the expiration of the
Registration Period (as hereinafter defined) the Company shall determine (i) to
file with the SEC a registration statement under the Securities Act relating to
an offering for its own account or for the account of any other holder of its
equity securities (other than securities being registered on Form S-4 or Form
S-8 or their then equivalents relating to equity securities to be issued solely
in connection with any acquisition of any entity or business or equity
securities issuable in connection with stock option or other employee benefit
plans), and/or (ii) otherwise to effect an underwritten offering of any
securities of the Company of a type included in a then effective Registration
Statement, the Company shall send to each Investor written notice of such
determination, and if within fifteen (15) days after the effective date of such
notice the Investor shall so request in writing, the Company shall include in
such Registration Statement and/or include in such underwritten offering, as
applicable, all or any part of such Investor’s Registrable Securities that the
Investor requests to be registered and/or included in the underwritten offering,
as applicable, except that if in connection with any underwritten offering for
the account of the Company, the managing underwriter(s) thereof shall impose a
limitation on the number of Registrable Securities which may be included in such
offering because, in such underwriter(s)’ reasonable judgment, marketing or
other factors dictate such limitation is necessary to facilitate public
distribution, then the Company shall be obligated to include in such
underwritten offering only such limited portion of the Registrable Securities
with respect to which the Investor has requested inclusion hereunder as the
underwriter(s) shall permit;

provided, however, that the Company shall not exclude any Registrable Securities
unless the Company has first excluded all outstanding securities to be sold for
the accounts of any holders of the Company’s equity securities which are not
entitled by contract to inclusion of such securities in an underwritten offering
or are not entitled to pro rata inclusion with the Registrable Securities; and

provided, further, however, that, after giving effect to the immediately
preceding proviso, any exclusion of Registrable Securities shall be made pro
rata with holders of other securities having the contractual right to include
such securities in such underwritten offering other than holders of securities
entitled to inclusion of their securities in such underwritten offering by
reason of demand registration rights. No right to registration of Registrable
Securities under this Section 2(b) shall be construed to limit any Registration
required under Section 2(a) hereof. If an Investor’s Registrable Securities are
included in an underwritten offering pursuant to this Section 2(b), then such
Investor shall, unless otherwise agreed by the Company, offer and sell such
Registrable Securities in such underwritten offering using the same underwriter
or underwriters and, subject to the provisions of this Agreement, on the same
terms and conditions as other shares of Common Stock included in such
underwritten offering. Notwithstanding anything to the contrary set forth
herein, the rights of the Investors pursuant

 

-4-



--------------------------------------------------------------------------------

to this Section 2(b) shall only be available in the case of an underwritten
offering or in the event the Company fails to timely file, obtain effectiveness
or maintain effectiveness of any Registration Statement to be filed pursuant to
Section 2(a) in accordance with the terms of this Agreement.

3.   OBLIGATIONS OF THE COMPANY. In connection with any registration of the
Registrable Securities hereunder, the Company shall have the following
obligations:

a. The Company shall prepare promptly, and file with the SEC as soon as
practicable after such registration obligation arises hereunder (but in no event
later than the applicable Filing Deadline), a Registration Statement with
respect to the number of Registrable Securities provided in Section 2(a), as
applicable, and thereafter use its reasonable best efforts to cause each such
Registration Statement relating to Registrable Securities to become effective as
soon as possible after such filing, but in any event shall use its reasonable
best efforts to cause each such Registration Statement relating to Registrable
Securities to become effective no later than the Registration Deadline, and
shall thereafter use its reasonable best efforts to keep the Registration
Statement current and effective pursuant to Rule 415 at all times after its
effective date until such date as is the earlier of (i) the date on which all of
the Registrable Securities included in such Registration Statement have been
sold and (ii) the date on which all of the Registrable Securities included in
such Registration Statement (in the opinion of counsel to the Investors) may be
immediately sold to the public without registration or restriction (including
without limitation as to volume by each holder thereof), and without compliance
with any “current public information” requirement, pursuant to Rule 144 under
the Securities Act (the “Registration Period”), which Registration Statement
(including any amendments or supplements thereto and prospectuses contained
therein), except for information provided in writing by an Investor pursuant to
Section 4(a), shall not contain any untrue statement of a material fact or omit
to state a material fact required to be stated therein, or necessary to make the
statements therein not misleading. In the event that Form S-3 is not available
for the Registration of the resale of any Registrable Securities hereunder (but,
for the avoidance of doubt, without in any way affecting the Company’s
obligation to register the resale of the Registrable Securities on such other
form as is available, as provided in Section 2(a)), (i) the Company shall
undertake to file, within twenty (20) days of such time as such form is
available for such Registration, a post-effective amendment to the Registration
Statement then in effect, or otherwise file a Registration Statement on Form
S-3, registering such Registrable Securities on Form S-3; provided that the
Company shall maintain the effectiveness of the Registration Statement then in
effect until such time as a Registration Statement (or post-effective amendment)
on Form S-3 covering such Registrable Securities has been declared effective by
the SEC, and (ii) the Company shall provide that any Registration Statement on
Form S-1 filed hereunder shall incorporate documents by reference (including by
way of forward incorporation by reference) to the maximum extent possible.

b. The Company shall prepare and file with the SEC such amendments (including
post-effective amendments) and supplements to each Registration Statement and
the prospectus used in connection with each Registration Statement as may be
necessary to keep each Registration Statement current and effective at all times
during the Registration Period, and, during

 

-5-



--------------------------------------------------------------------------------

the Registration Period, shall comply with the provisions of the Securities Act
with respect to the disposition of all Registrable Securities of the Company
covered by each Registration Statement until such time as all of such
Registrable Securities have been disposed of in accordance with the intended
methods of disposition by the seller or sellers thereof as set forth in such
Registration Statement. In the event that on any Trading Day (as defined below)
(the “Registration Trigger Date”) the number of shares available under the
Registration Statements filed pursuant to this Agreement is insufficient to
cover all of the Registrable Securities issued or issuable pursuant to the
Convertible Notes, including any additional shares of Common Stock issued in
connection with any anti-dilution provisions contained in the Convertible Notes,
without giving effect to any limitations on the Investors’ ability to convert
the Convertible Notes, the Company shall amend the Registration Statements, or
file a new Registration Statement (on the short form available therefor, if
applicable), or both, so as to cover the total number of Registrable Securities
so issued or issuable (without giving effect to any limitations on exercise
contained in the Convertible Notes) as of the Registration Trigger Date as soon
as practicable, but in any event within twenty (20) days after the Registration
Trigger Date. The Company shall use its reasonable best efforts to cause such
amendment and/or new Registration Statement to become effective as soon as
practicable following the filing thereof, but in any event the Company shall
cause such amendment and/or new Registration Statement to become effective
within sixty (60) days of the Registration Trigger Date or as promptly as
practicable in the event the Company is required to increase its authorized
shares. “Trading Day” shall mean any day on which the Common Stock is traded for
any period on the NASDAQ Global Select Market (the “NasdaqGS”), or if not the
NasdaqGS, the principal securities exchange or other securities market on which
the Common Stock is then being traded.

c. The Company shall furnish to each Investor and its legal counsel (i) promptly
after the same is prepared and publicly distributed, filed with the SEC or
received by the Company, one copy of each Registration Statement and any
amendment thereto, each preliminary prospectus and prospectus and each amendment
or supplement thereto, and, in the case of a Registration Statement referred to
in Section 2(a), each letter written by or on behalf of the Company to the SEC
or the staff of the SEC, and each item of correspondence from the SEC or the
staff of the SEC, in each case relating to such Registration Statement (other
than any portion of any thereof which contains information for which the Company
has obtained confidential treatment, which contains information for which the
Company has redacted in compliance with Regulation S-K Item 601(b)(10), which
contains or reflects any material non-public information with respect to the
Company or its securities or which relates to Company matters that are in the
reasonable judgment of the Company not relevant to the Investor’s interests with
respect to the Registrable Securities), and (ii) such number of copies of a
prospectus, including a preliminary prospectus, and all amendments and
supplements thereto and such other documents as an Investor may reasonably
request in order to facilitate the disposition of the Registrable Securities
owned by such Investor; provided that the Company may determine in its
reasonable judgment to provide any such copies in electronic form only. The
Company will promptly notify each of the Investors by electronic mail of the
effectiveness of each Registration Statement or any post-effective amendment.
The Company will promptly respond to any and all comments received from the SEC
as soon as practicable and, as soon as practicable, but in no event later than
three (3) business days, following the resolution or

 

-6-



--------------------------------------------------------------------------------

clearance of all SEC comments or, if applicable, following notification by the
SEC that any such Registration Statement or any amendment thereto will not be
subject to review, shall file a request for acceleration of effectiveness of
such Registration Statement to a time and date not later than two (2) business
days after the submission of such request. No later than the first business day
after such Registration Statement becomes effective, the Company will file with
the SEC the final prospectus included therein pursuant to Rule 424 (or successor
thereto) under the Securities Act.

d. The Company shall use its reasonable best efforts to (i) register and
qualify, in any jurisdiction where registration and/or qualification is
required, the Registrable Securities covered by the Registration Statements
under such other securities or “blue sky” laws of such jurisdictions in the
United States as the Investors shall reasonably request, (ii) prepare and file
in those jurisdictions such amendments (including post-effective amendments) and
supplements to such registrations and qualifications as may be reasonably
necessary to maintain the effectiveness thereof during the Registration Period,
(iii) take such other actions as may be reasonably necessary to maintain such
registrations and qualifications in effect at all times during the Registration
Period, and (iv) take all other actions reasonably necessary or advisable to
qualify the Registrable Securities for sale in such jurisdictions; provided,
however, that the Company shall not be required in connection therewith or as a
condition thereto to (x) qualify to do business in any jurisdiction where it
would not otherwise be required to qualify but for this Section 3(d), (y)
subject itself to general taxation in any such jurisdiction, or (z) file a
general consent to service of process in any such jurisdiction.

e. As promptly as practicable after becoming aware of such event, the Company
shall notify each Investor that holds Registrable Securities of the happening of
any event, of which the Company has knowledge, as a result of which the
prospectus included in any Registration Statement, as then in effect, includes
an untrue statement of a material fact or omits to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading, and promptly prepare a supplement or amendment to any Registration
Statement to correct such untrue statement or omission, and deliver such number
of copies of such supplement or amendment to each Investor as such Investor may
reasonably request.

f. The Company shall use its reasonable best efforts to prevent the issuance of
any stop order or other suspension of effectiveness of any Registration
Statement, and, if such an order is issued, to obtain the withdrawal of such
order at the earliest possible moment and to notify each Investor that holds
Registrable Securities (and, in the event of an underwritten offering, the
managing underwriters) of the issuance of such order and the resolution thereof.

g. The Company shall permit a single firm of counsel designated by the Investors
(“Legal Counsel”) to review such Registration Statement and all amendments and
supplements thereto (as well as all requests for acceleration or effectiveness
thereof), a reasonable period of time prior to their filing with the SEC (not
less than five (5) business days but not more than eight (8) business days) and
not file any documents in a form to which Legal Counsel reasonably objects and
will not request acceleration of such Registration Statement without prior
notice to Legal Counsel.

 

-7-



--------------------------------------------------------------------------------

h. The Company shall hold in confidence and not make any disclosure of
information concerning an Investor provided to the Company unless (i) disclosure
of such information is necessary to comply with federal or state securities
laws, (ii) the disclosure of such information is necessary to avoid or correct a
misstatement or omission in any Registration Statement, (iii) the release of
such information is ordered pursuant to a subpoena or other order from a court
or governmental body of competent jurisdiction, or (iv) such information has
been made generally available to the public other than by disclosure in
violation of this or any other agreement. The Company agrees that it shall, upon
learning that disclosure of such information concerning any Investor is sought
in or by a court or governmental body of competent jurisdiction or through other
means, give prompt notice to such Investor prior to making such disclosure, and
allow such Investor, at its expense, to undertake appropriate action to prevent
disclosure of, or to obtain a protective order for, such information.

i. The Company shall use its best efforts to cause all the Registrable
Securities covered by each Registration Statement to be listed on each
securities exchange on which securities of the same class or series issued by
the Company are then listed, if any, if the listing of such Registrable
Securities is then permitted under the rules of such exchange, and, to arrange
for at least two market makers to register with FINRA as such with respect to
such Registrable Securities.

j. The Company shall provide a transfer agent and registrar, which may be a
single entity, for the Registrable Securities not later than the effective date
of the initial Registration Statement.

k. The Company shall cooperate with each Investor that holds Registrable
Securities being offered and the managing underwriter or underwriters with
respect to an applicable Registration Statement, if any, to facilitate the
timely (i) preparation and delivery of certificates (not bearing any restrictive
legends) representing Registrable Securities to be offered pursuant to such
Registration Statement, and enable such certificates to be registered in such
names and in such denominations or amounts, as the case may be, or
(ii) crediting of the Registrable Securities to be offered pursuant to a
Registration Statement to the applicable account (or accounts) with The
Depository Trust Company through its Deposit/Withdrawal At Custodian (DWAC)
system, in any such case as such Investor or the managing underwriter or
underwriters, if any, may reasonably request. Within three (3) business days
after a Registration Statement which includes Registrable Securities becomes
effective, the Company shall deliver, and shall cause legal counsel selected by
the Company to deliver, to the transfer agent for the Registrable Securities
(with copies to each Investor) an appropriate instruction and an opinion of such
counsel in the form required by the transfer agent in order to issue the
Registrable Securities free of restrictive legends.

l. At the reasonable request of an Investor, the Company shall prepare and file
with the SEC such amendments (including post-effective amendments) and
supplements to a Registration Statement and any prospectus used in connection
with the Registration Statement as may be necessary in order to change the plan
of distribution set forth in such Registration Statement.

m. The Company shall not, and shall not agree to, allow the holders of any
securities of

 

-8-



--------------------------------------------------------------------------------

the Company to include any of their securities (other than Registrable
Securities) in any Registration Statement filed pursuant to Section 2(a) hereof
or any amendment or supplement thereto under Section 3(b) hereof without the
consent of Investors holding a majority-in-interest of the then outstanding
Registrable Securities. In addition, the Company shall not include any
securities for its own account or the account of others in any Registration
Statement filed pursuant to Section 2(a) hereof or any amendment or supplement
thereto filed pursuant to Section 3(b) hereof without the consent of Investors
holding a majority-in-interest of the then outstanding Registrable Securities.

n. Reserved.

o. The Company shall comply with all applicable laws related to a Registration
Statement and offering and sale of securities and all applicable rules and
regulations of governmental authorities in connection therewith (including the
Securities Act and the Exchange Act and the rules and regulations promulgated by
the SEC).

p. If required by the FINRA Corporate Financing Department, the Company shall
promptly effect a filing with FINRA pursuant to FINRA Rule 5110 (or successor
thereto) with respect to the public offering contemplated by resales of
securities under the Registration Statement (an “Issuer Filing”), and pay the
filing fee required by such Issuer Filing. The Company shall use its best
efforts to pursue the Issuer Filing until FINRA issues a letter confirming that
it does not object to the terms of the offering contemplated by the Registration
Statement.

q. If at any time the SEC advises the Company in writing that the offering of
some or all of the Registrable Securities in a Registration Statement is not
eligible to be made on a delayed or continuous basis under the provisions of
Rule 415, the Company shall use its reasonable best efforts to persuade the SEC
that the offering contemplated by a Registration Statement is a bona fide
secondary offering and not an offering “by or on behalf of the issuer” as
defined in Rule 415 and that none of the Investors is an “underwriter.” The
Investors shall have the right to participate or have their respective counsel
participate in any meetings or discussions with the SEC regarding the SEC’s
position and to comment or have their respective counsel comment on any written
submission made to the SEC with respect thereto. No such written submission
shall be made to the SEC to which any Investor’s counsel reasonably objects. In
the event that, despite the Company’s reasonable best efforts and compliance
with the terms of this Section 3(q), the SEC refuses to alter its position, the
Company shall remove from the Registration Statement such portion of the
Registrable Securities as the SEC requires in writing be removed therefrom. Any
such cut-back imposed by the SEC as contemplated by this Section 3(q) shall be
imposed on a pro rata basis (based upon the Registrable Securities held by each
of the Investors), first, to the Registrable Securities that are not Conversion
Shares until all of such Registrable Securities are removed from the
Registration Statement, and only then to the Conversion Shares, unless otherwise
required by the SEC.

r. Notwithstanding anything to the contrary in Section 3(e), at any time after
the effective date of the applicable Registration Statement, the Company may
delay the disclosure of material non-public information concerning the Company
the disclosure of which at the time is not, in the good faith opinion of the
Board of Directors of the Company and its counsel, in the best

 

-9-



--------------------------------------------------------------------------------

interest of the Company and is not, in the opinion of counsel to the Company,
otherwise required (a “Grace Period”); provided, that the Company shall
(i) promptly notify the Investors in writing of the existence of material
non-public information giving rise to a Grace Period (provided that in each
notice the Company shall not disclose the content of such material non-public
information to any Investor unless otherwise requested in writing by such
Investor) and the date on which the Grace Period will begin, and (ii) as soon as
such date may be determined, promptly notify the Investors in writing of the
date on which the Grace Period ends; and, provided, further, that (A) no Grace
Period shall exceed forty five (45) consecutive days, (B) during any three
hundred sixty five (365) day period, such Grace Periods shall not exceed an
aggregate of seventy five (75) days, and (C) the first day of any Grace Period
must be at least ten (10) business days after the last day of any prior Grace
Period (each Grace Period that satisfies all of the requirements of this
Section 3(r) being referred to as an “Allowable Grace Period”). For purposes of
determining the length of a Grace Period above, the Grace Period shall begin on
and include the date the Investors receive the notice referred to in clause
(i) and shall end on and include the later of the date the Investors receive the
notice referred to in clause (ii) and the date referred to in such notice. The
provisions of Section 3(e) hereof shall not be applicable during the period of
any Allowable Grace Period, damages shall not accrue on any day during an
Allowable Grace Period, and the unavailability of a Registration Statement for
resales of the Registrable Securities on any day during an Allowable Grace
Period shall not constitute a “Registration Failure” (as defined in the
Convertible Notes). Upon expiration of the Grace Period, the Company shall again
be bound by the first sentence of Section 3(e) with respect to the information
giving rise thereto unless such material non-public information is no longer
applicable.

4. OBLIGATIONS OF THE INVESTOR. In connection with the registration of the
Registrable Securities, each Investor shall have the following obligations:

a. It shall be a condition precedent to the obligations of the Company to
complete the registration pursuant to this Agreement with respect to the
Registrable Securities of an Investor that such Investor shall furnish to the
Company such information regarding itself, the Registrable Securities held by it
and the intended method of disposition of the Registrable Securities held by it
as shall be reasonably required to effect the registration of such Registrable
Securities and shall execute such documents in connection with such registration
as the Company may reasonably request. At least five (5) business days prior to
the first anticipated filing date of a Registration Statement, the Company shall
notify each Investor of the information the Company requires from such Investor.
Any such information shall not contain any untrue statement of a material fact
or omit to state a material fact required to be stated therein, or necessary to
make the statements therein not misleading. An Investor must provide such
information to the Company at least two (2) business days prior to the first
anticipated filing date of such Registration Statement if such Investor elects
to have any Registrable Securities included in the Registration Statement.

b. Each Investor, by such Investor’s acceptance of the Registrable Securities,
agrees to cooperate with the Company as reasonably requested by the Company in
connection with the preparation and filing of a Registration Statement
hereunder, unless such Investor has notified the Company in writing of such
Investor’s election to exclude all of the Investor’s Registrable Securities from

 

-10-



--------------------------------------------------------------------------------

such Registration Statement.

c. In the event of an underwritten offering pursuant to Section 2(b) in which
any Registrable Securities of any Investor are to be included, such Investor
agrees to enter into and perform the Investor’s obligations under an
underwriting agreement, in usual and customary form, including customary
indemnification and contribution obligations (as applicable to selling security
holders generally), with the managing underwriter of such offering and take such
other actions as are reasonably required in order to expedite or facilitate the
disposition of such Investor Registrable Securities.

d. Each Investor agrees that, upon receipt of any notice from the Company of the
happening of any event of the kind described in Section 3(e) or 3(f), such
Investor will immediately discontinue disposition of Registrable Securities
pursuant to the Registration Statement covering such Registrable Securities
until such Investor’s receipt of the copies of the supplemented or amended
prospectus contemplated by Section 3(e) or 3(f).

e. Each Investor agrees that it will promptly notify the Company of any material
changes in the information set forth in a Registration Statement furnished by or
regarding such Investor, other than changes in the number of shares beneficially
owned.

5. REGISTRATION FAILURE. In the event of a Registration Failure (as defined in
the Convertible Notes), the Investors shall be entitled to damages and such
other rights as set forth in the Convertible Notes and, subject to any
applicable cure periods, all payments and remedies provided under the Facility
Agreement upon the occurrence of an Event of Default.

6. EXPENSES OF REGISTRATION. All reasonable expenses, other than underwriting
discounts and commissions, incurred in connection with registrations, filings or
qualifications pursuant to Sections 2 and 3, including, without limitation, all
registration, listing and qualification fees, printers and accounting fees, and
the fees and disbursements of counsel for the Company shall be borne by the
Company. The Company shall also reimburse the Investors for the reasonable fees
and disbursements of Legal Counsel in the aggregate amount up to $25,000 per
registration in connection with registrations pursuant to Section 2 or 3 of this
Agreement.

7. INDEMNIFICATION. In the event any Registrable Securities are included in a
Registration Statement under this Agreement:

a. The Company will indemnify, hold harmless and defend (i) each Investor,
(ii) the directors, officers, partners, managers, members, employees, agents of
each Investor, and each Person who controls any Investor within the meaning of
the Securities Act or the Exchange Act, if any, (iii) any underwriter (as
defined in the Securities Act) for each Investor in connection with an
underwritten offering pursuant to Section 2(b) hereof, and (iv) the directors,
officers, partners, employees and each Person who controls any such underwriter
within the meaning of the Securities Act or the Exchange Act, if any (each, an
“Indemnified Person”), against any joint or several losses, claims, damages,
liabilities or expenses (collectively, together with actions, proceedings or
inquiries by any regulatory or self-regulatory organization, whether

 

-11-



--------------------------------------------------------------------------------

commenced or threatened, in respect thereof, “Claims”) to which any of them may
become subject insofar as such Claims arise out of or are based upon: (i) any
untrue statement or alleged untrue statement of a material fact in any
Registration Statement, or any amendment or supplement thereto, or any filing
made under state securities laws as required hereby, or the omission or alleged
omission to state therein a material fact required to be stated or necessary to
make the statements therein not misleading; (ii) any untrue statement or alleged
untrue statement of a material fact contained in any Prospectus, or any
amendment or supplement thereto, or the omission or alleged omission to state
therein any material fact necessary to make the statements made therein, in the
light of the circumstances under which the statements therein were made, not
misleading; or (iii) any violation or alleged violation by the Company of the
Securities Act, the Exchange Act, any other law, including any state securities
law, or any rule or regulation thereunder relating to the offer or sale of the
Registrable Securities (the matters in the foregoing clauses (i) through (iii)
being, collectively, “Violations”). The Company shall reimburse the Indemnified
Person, promptly as such expenses are incurred and are due and payable, for any
reasonable legal fees and other reasonable expenses incurred by them in
connection with investigating or defending any such Claim. Notwithstanding
anything to the contrary contained herein, the indemnification agreement
contained in this Section 7(a) shall not apply to a Claim arising out of or
based upon a Violation to the extent that such Violation occurs in reliance upon
and in conformity with information furnished in writing to the Company by or on
behalf of any Indemnified Person expressly for use in connection with the
preparation of such Registration Statement or any such amendment thereof or
supplement thereto, or (B) to any amounts paid in settlement of any Claim
effected without the prior written consent of the Company, which consent shall
not be unreasonably withheld or delayed. Such indemnity shall remain in full
force and effect regardless of any investigation made by or on behalf of the
Indemnified Person and shall survive the transfer of the Registrable Securities
by any of the Investors pursuant to Section 10.

b. Promptly after receipt by an Indemnified Person under this Section 7 of
notice of the commencement of any action (including any governmental action),
such Indemnified Person shall, if a Claim in respect thereof is to be made
against the Company under this Section 7, deliver to the Company a written
notice of the commencement thereof, and the Company shall have the right to
participate in, and, to the extent the Company so desires, to assume control of
the defense thereof with counsel mutually satisfactory to the Company and the
Indemnified Person, as the case may be;

provided, however, that an Indemnified Person shall have the right to retain its
own counsel with the reasonable fees and expenses to be paid by the Company, if,
in the reasonable opinion of counsel for such Indemnified Person, the
representation by such counsel of the Indemnified Person and the Company would
be inappropriate due to actual or potential differing interests between such
Indemnified Person and any other party represented by such counsel in such
proceeding. The Company shall pay for only one separate legal counsel for the
Indemnified Persons, and such legal counsel shall be selected by the Investors.
The failure to deliver written notice to the Company within a reasonable time of
the commencement of any such action shall not relieve the Company of any
liability to the Indemnified Person under this Section 7, except to the extent
that the Company is actually prejudiced in its ability to defend such action,
and shall not relieve the Company of any

 

-12-



--------------------------------------------------------------------------------

liability to the Indemnified Person otherwise than pursuant to this Section 7.
The Company shall not, without the prior written consent of the Indemnified
Persons, consent to entry of any judgment or enter into any settlement or other
compromise with respect to any Claim in respect of which indemnification or
contribution may be or has been sought hereunder (whether or not any such
Indemnified Party is an actual or potential party to such action or claim) which
does not include as an unconditional term thereof the giving by the claimant or
plaintiff to the Indemnified Persons of a full release from all liability with
respect to such Claim or which includes any admission as to fault or culpability
on the part of any Indemnified Person. The indemnification required by this
Section 7 shall be made by periodic payments of the amount thereof during the
course of the investigation or defense, as any expense, loss, damage or
liability is incurred.

c. Each Investor will indemnify, hold harmless and defend (i) the Company, and
(ii) the directors, officers, partners, managers, members, employees, or agents
of the Company, if any (each, a “Company Indemnified Person”), against any
Claims to which any of them may become subject insofar as such Claims arise out
of or are based upon any violation or alleged violation by the Company of the
Securities Act, the Exchange Act, any other law, including any state securities
law, or any rule or regulation thereunder relating to the offer or sale of the
Registrable Securities, which occurs due to the inclusion by the Company in a
Registration Statement of false or misleading information about an Investor,
where such information was furnished in writing to the Company by or on behalf
of such Investor expressly for the purpose of inclusion in such Registration
Statement. Notwithstanding anything herein to the contrary, the indemnity
agreement contained in this Section 7(c) shall not apply to amounts paid in
settlement of any Claim if such settlement is effected without the prior written
consent of the Investors, which consent shall not be unreasonably withheld or
delayed; and provided, further, however, that an Investor shall be liable under
this Section 7(c) for only that amount of a Claim as does not exceed the net
amount of proceeds received by such Investor as a result of the sale of
Registrable Securities pursuant to such Registration Statement.

d. Promptly after receipt by a Company Indemnified Person under this Section 7
of notice of the commencement of any action (including any governmental action),
such Company Indemnified Person shall, if a Claim in respect thereof is to be
made against any Investor under this Section 7, deliver to such Investor a
written notice of the commencement thereof, and such Investor shall have the
right to participate in, and, to the extent such Investor so desires, to assume
control of the defense thereof with counsel mutually satisfactory to such
Investor and such Company Indemnified Person.

8. CONTRIBUTION. If for any reason the indemnification provided for in
Section 7(a) or 7(c) (as applicable) is unavailable to an Indemnified Person or
Company Indemnified Person (as applicable) or insufficient to hold it harmless,
other than as expressly specified therein, then the indemnifying party shall
contribute to the amount paid or payable by the Indemnified Person or Company
Indemnified Person (as applicable) as a result of the Claim in such proportion
as is appropriate to reflect the relative fault of the Indemnified Person or
Company Indemnified Person (as applicable) and the indemnifying party (provided
that the relative fault of any Company Indemnified Person shall be deemed to
include the fault of all other Company Indemnified Persons), as well as any
other relevant equitable considerations.

 

-13-



--------------------------------------------------------------------------------

No Person guilty of fraudulent misrepresentation within the meaning of
Section 11(f) of the Securities Act shall be entitled to contribution from any
Person not guilty of such fraudulent misrepresentation. In no event shall the
contribution obligation of an Investor be greater in amount than the net amount
of proceeds received by such Investor as a result of the sale of Registrable
Securities giving rise to such contribution obligation pursuant to the
applicable Registration Statement (net of the aggregate amount of any damages or
other amounts such Investor has otherwise been required to pay (pursuant to
Section 7(c) or otherwise) by reason of such Investor’s untrue or alleged untrue
statement or omission or alleged omission).

9. REPORTS UNDER THE 1934 ACT. With a view to making available to the Investors
the benefits of Rule 144 promulgated under the Securities Act or any other
similar rule or regulation of the SEC that may at any time permit the Investors
to sell securities of the Company to the public without registration, the
Company agrees to:

a. make and keep public information available, as those terms are understood and
defined in Rule 144;

b. file with the SEC in a timely manner all reports and other documents required
of the Company under the Exchange Act so long as the Company remains subject to
such requirements and the filing of such reports and other documents is required
for the applicable provisions of Rule 144; and

c. so long as any of the Investors owns Registrable Securities, promptly upon
request, furnish to such Investor (i) a written statement by the Company that it
has complied with the reporting requirements of the Exchange Act as required for
applicable provisions of Rule 144, (ii) a copy of the most recent annual or
quarterly report of the Company and such other reports and documents so filed by
the Company and (iii) such other information as may be reasonably requested to
permit such Investor to sell such Registrable Securities pursuant to Rule 144
without registration.

10. ASSIGNMENT OF REGISTRATION RIGHTS. The rights under this Agreement shall be
automatically assignable by each Investor to any transferee of all or any
portion of the Registrable Securities if: (i) such Investor agrees in writing
with the transferee or assignee to assign such rights, and a copy of such
agreement is furnished to the Company within a reasonable time after such
assignment, (ii) the Company is, within a reasonable time after such transfer or
assignment, furnished with written notice of (a) the name and address of such
transferee or assignee, and (b) the securities with respect to which such
registration rights are being transferred or assigned, and (iii) at or before
the time the Company receives the written notice contemplated in clause (ii) of
this sentence, the transferee or assignee agrees in writing with the Company to
be bound by all of the provisions contained herein as applicable to the
Investors. In the event that the Company receives written notice from an
Investor that it has transferred all or any portion of its Registrable
Securities pursuant to this Section, the Company shall have up to ten (10) days
to file any amendments or supplements necessary to keep a Registration Statement
current and effective pursuant to Rule 415, and the commencement date of any
Registration Failure (as defined in the Convertible Notes) or Event of Default
(as defined in the Convertible Notes) under the Convertible Notes caused thereby
will be extended by ten (10) days. Each Investor shall at all times comply with
the

 

-14-



--------------------------------------------------------------------------------

restrictions on transfer set forth in Section 13 of the Convertible Notes (to
the extent applicable to such Investor), which provisions are hereby
incorporated by reference and made a part hereof.

11. AMENDMENT OF REGISTRATION RIGHTS. Provisions of this Agreement may be
amended and the observance thereof may be waived (either generally or in a
particular instance and either retroactively or prospectively), only with
written consent of the Company and the holders of a majority in interest of
then-outstanding Registrable Securities. Any amendment or waiver effected in
accordance with this Section 11 shall be binding upon each of the Investors and
the Company.

12. MISCELLANEOUS.

a. A Person is deemed to hold, and be a holder of, shares of Common Stock or
other Registrable Securities whenever such Person owns of record or beneficially
through a “street name” holder such shares of Common Stock or other Registrable
Securities (or the Convertible Notes or other securities upon exercise,
conversion or exchange of which such Registrable Securities are directly or
indirectly issuable, without giving effect to any limitations on exercise,
conversion or exchange of the Convertible Notes or other securities), and solely
for purposes hereof, Registrable Securities shall be deemed outstanding to the
extent they are directly or indirectly issuable upon exercise, conversion or
exchange of the Convertible Notes or other outstanding securities, without
giving effect to any limits on exercise, conversion or exchange of the
Convertible Notes or other securities. If the Company receives conflicting
instructions, notices or elections from two or more Persons with respect to the
same Registrable Securities, the Company shall act upon the basis of
instructions, notice or election received from the registered owner of such
Registrable Securities (or the Convertible Notes or other securities upon
exercise, conversion or exchange of which such Registrable Securities are
directly or indirectly issuable).

b. Any notices required or permitted to be given under the terms hereof shall be
sent by certified or registered mail (return receipt requested) or delivered
personally or by courier (including a recognized overnight delivery service) or
by electronic mail and shall be effective five days after being placed in the
mail, if mailed by regular United States mail, or upon receipt, if delivered
personally or by courier (including a recognized overnight delivery service) or
by electronic mail, in each case addressed to a party. The addresses for such
communications shall be:

If to the Company:

Sientra, Inc.

420 South Fairview Avenue, Suite 200

Santa Barbara, CA 93117

Email: oliver.bennett@sientra.com

Attn: Oliver Bennett, Esq.

With copy to:

 

-15-



--------------------------------------------------------------------------------

DLA Piper LLP (US)

4365 Executive Dr., Suite 1100

San Diego, CA 92121

Email: michael.kagnoff@dlapiper.com

Attn: Michael Kagnoff, Esq.

If to an Investor:

c/o Deerfield Management Company, L.P.

780 Third Avenue, 37th Floor

New York, NY 10017

E-mail: dclark@deerfield.com

Attn: David J. Clark, Esq.

With a copy to:

Sullivan & Cromwell LLP

125 Broad Street

New York, NY 10004-2498

Email: blauta@sullcrom.com

Attn:     Ari B. Blaut, Esq.

Each party shall provide notice to the other party of any change in address.

c.   Failure of any party to exercise any right or remedy under this Agreement
or otherwise, or delay by a party in exercising such right or remedy, shall not
operate as a waiver thereof.

d.   Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York, without regard to the principles of conflicts of law thereof. Each party
agrees that all legal proceedings concerning the interpretations, enforcement
and defense of the transactions contemplated by this Agreement (whether brought
against a party hereto or its respective affiliates, directors, officers,
shareholders, employees or agents) shall be commenced exclusively in the state
and federal courts sitting in the City of New York, borough of Manhattan. Each
party hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in the City of New York, Borough of Manhattan for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is improper or is an inconvenient venue for such
proceeding. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof. Nothing contained herein
shall be deemed to limit in any way any right to serve process in any other
manner permitted by law. The parties hereby waive all rights to a trial by jury.
If either party

 

-16-



--------------------------------------------------------------------------------

shall commence an action or proceeding to enforce any provision of this
Agreement, then the prevailing party in such action or proceeding shall be
reimbursed by the other party for its reasonable attorneys’ fees and other costs
and expenses incurred with the investigation, preparation and prosecution of
such action or proceeding.

e.   This Agreement, the Convertible Notes and the Facility Agreement (including
all schedules and exhibits thereto) constitute the entire agreement among the
parties hereto with respect to the subject matter hereof. This Agreement, the
Convertible Notes and the Facility Agreement (including all schedules and
exhibits thereto) supersede all prior agreements and understandings among the
parties hereto with respect to the subject matter hereof.

f.   Subject to the requirements of Section 10 hereof, this Agreement shall
inure to the benefit of and be binding upon the successors and assigns of each
of the parties hereto, and the provisions of Sections 7 and 8 hereof shall inure
to the benefit of, and be enforceable by, each Indemnified Person and Company
Indemnified Person (as applicable).

g.   The headings in this Agreement are for convenience of reference only and
shall not limit or otherwise affect the meaning hereof.

h.   This Agreement may be executed in two or more counterparts, each of which
shall be deemed an original but all of which shall constitute one and the same
agreement. This Agreement, once executed by a party, may be delivered to the
other party hereto by electronic transmission of a copy of this Agreement
bearing the signature of the party so delivering this Agreement.

i.   Each party shall do and perform, or cause to be done and performed, all
such further acts and things, and shall execute and deliver all such other
agreements, certificates, instruments and documents, as the other parties may
reasonably request in order to carry out the intent and accomplish the purposes
of this Agreement and the consummation of the transactions contemplated hereby.

j.     The Company acknowledges that a breach by it of its obligations hereunder
will cause irreparable harm to the Investors by vitiating the intent and purpose
of the transactions contemplated hereby. Accordingly, the Company acknowledges
that the remedy at law for breach of its obligations hereunder will be
inadequate and agrees, in the event of a breach or threatened breach by the
Company of any of the provisions hereunder, that the Investors shall be
entitled, in addition to all other available remedies in law or in equity, to an
injunction or injunctions to prevent or cure breaches of the provisions of this
Agreement and to enforce specifically the terms and provisions hereof, without
the necessity of showing economic loss and without any bond or other security
being required.

k.   The language used in this Agreement will be deemed to be the language
chosen by the parties to express their mutual intent, and no rules of strict
construction will be applied against any party.

l.     In the event that any provision of this Agreement is invalid or
unenforceable under any applicable statute or rule of law, then such provision
shall be deemed inoperative to the extent that it may conflict therewith and
shall be deemed modified to conform with such statute

 

-17-



--------------------------------------------------------------------------------

or rule of law. Any provision hereof which may prove invalid or unenforceable
under any law shall not affect the validity or enforceability of any other
provision hereof.

m. In the event an Investor shall sell or otherwise transfer any of such
holder’s Registrable Securities, each transferee shall be allocated a pro rata
portion of the number of Registrable Securities included in a Registration
Statement for such transferor.

n. There shall be no oral modifications or amendments to this Agreement. This
Agreement may be modified or amended only in writing.

o. The Company shall not grant any Person any registration rights with respect
to shares of Common Stock or any other securities of the Company other than
registration rights that will not adversely affect the rights of the Investors
hereunder (including by limiting in any way the number of Registrable Securities
that could be included in any Registration Statement pursuant to Rule 415) and
shall not otherwise enter into any agreement that is inconsistent with the
rights granted to the Investors hereunder.

p. The obligations of each Investor hereunder are several and not joint with the
obligations of any other Investor, and no provision of this Agreement is
intended to confer any obligations on any Investor vis-à-vis any other Investor.
Nothing contained herein, and no action taken by any Investor pursuant hereto,
shall be deemed to constitute the Investors as a partnership, an association, a
joint venture or any other kind of entity, or create a presumption that the
Investors are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated herein.

q. Unless the context otherwise requires, (i) all references to Sections,
Schedules or Exhibits are to Sections, Schedules or Exhibits contained in or
attached to this Agreement, (ii) words in the singular or plural include the
singular and plural, and pronouns stated in either the masculine, the feminine
or neuter gender shall include the masculine, feminine and neuter, and (ii) the
use of the word “including” in this Agreement shall be by way of example rather
than limitation.

[Remainder of page left intentionally blank]

[Signature page follows]

 

-18-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned Investors and the Company have caused this
Registration Rights Agreement to be duly executed as of the date first written
above.

 

BORROWER:

SIENTRA, INC.,

a Delaware corporation

By:

 

/s/Paul Little

 

Name: Paul Little

 

Title: CFO

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned Investors and the Company have caused this
Registration Rights Agreement to be duly executed as of the date first written
above.

 

 

INVESTOR:

 

DEERFIELD PARTNERS, L.P.

 

        

 

By:

 

Deerfield Mgmt, L.P.,

     

its General Partner

     

By:

 

J.E. Flynn Capital, LLC,

       

its General Partner

       

By:

 

/s/David J. Clark

         

Name: David J. Clark

         

Title: Authorized Signatory

[Signature Page to Registration Rights Agreement]